Exhibit 10.53

Summary of Compensation for Executive Officers

Following is a description of the compensation arrangements for each of PC
Connection, Inc.’s (the “Company’s”) executive officers. The Company’s executive
officers consist of: (i) Patricia Gallup, President, Chief Executive Officer,
and Chairman; (ii) David Beffa-Negrini, Senior Vice President, Corporate
Marketing and Creative Services; (iii) Jack Ferguson, Senior Vice President,
Treasurer, and Chief Financial Officer; (iv) Timothy McGrath, Senior Vice
President, PC Connection Enterprises; and (v) Bradley Mousseau, Senior Vice
President, Human Resources.

The Compensation Committee annually sets the compensation of the Chief Executive
Officer. The Compensation Committee also reviews the recommendations of the
Chief Executive Officer regarding the compensation of the Company’s other
executive officers. The Compensation Committee seeks to achieve three broad
goals in connection with the Company’s compensation philosophy and decisions
regarding compensation. First, the Company is committed to providing executive
compensation designed to attract, retain, and motivate executives who contribute
to the long-term success of the Company and are capable of leading the Company
in achieving its business objectives in the competitive and rapidly changing
industry in which the Company operates. Second, the Company wants to reward
executives for the achievement of business objectives of the Company and/or the
individual executive’s particular area of responsibility. By tying compensation
in part to achievement, the Company believes that a performance-oriented
environment is created for the Company’s executives. Finally, compensation is
intended to provide executives with an equity interest in the Company so as to
link a meaningful portion of the compensation of the Company’s executives with
the performance of the Company’s Common Stock.

Each executive’s total compensation depends upon the executive’s performance
against specific objectives. These objectives include both quantitative factors
related to the Company’s short-term financial objectives and qualitative factors
such as (a) demonstrated leadership ability, (b) management development,
(c) compliance with Company policies, and (d) anticipation of and response to
changing market and economic conditions, to enhance the Company’s ability to
operate profitably. Compensation for the Company’s executives generally consists
of three elements:

 

  •  

salary—levels are generally set by reviewing compensation for competitive
positions in the market and considering the executive’s level of responsibility,
qualifications, and experience, as well as the Company’s financial performance
and the individual’s performance;

 

  •  

bonus—amounts are generally based on achievement of the Company’s performance
goals in any given year; and

 

  •  

equity awards—equity awards provide long-term incentives to promote and identify
long-term interests between the Company’s employees and its stockholders and to
assist in the retention of executives.

The Company did not make any equity awards in 2006 to the Company’s executive
officers.



--------------------------------------------------------------------------------

The following table lists the 2006 annual salaries and bonuses of the Company’s
executive officers:

 

     Salary   Bonus      

Patricia Gallup
President, Chief Executive Officer, and Chairman

  $476,731   $750,000      

David Beffa-Negrini (1)
Senior Vice President, Corporate Marketing & Creative Services

  $270,615   $207,000      

Jack Ferguson
Senior Vice President, Treasurer, and Chief Financial Officer

  $271,856   $210,000      

Timothy McGrath (2)
Senior Vice President, PC Connection Enterprises

  $300,000   $  75,000      

Bradley Mousseau
Senior Vice President, Human Resources

  $226,462   $180,000

 

  (1) Mr. Beffa-Negrini was appointed Senior Vice President, Corporate Marketing
and Creative Services on February 16, 2007. Prior to his appointment,
Mr. Beffa-Negrini had been serving as Co-President of the Company’s subsidiary
Merrimack Services Corporation since September 2005 and as Vice President of
Corporate Communications since June 2000.

 

  (2) Mr. McGrath was appointed Senior Vice President, PC Connection Enterprises
on December 20, 2006. Prior to his appointment, Mr. McGrath had been serving as
President of the Company’s subsidiary PC Connection Sales Corporation since
August 2005.